Citation Nr: 1033451	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to August 
22, 2007, in excess of 10 percent from November 1, 2007 to May 
16, 2008, in excess of 20 percent from May 17, 2008 to December 
30, 2008, and in excess of 10 percent from March 1, 2009 for 
spondylosis of the lumbar spine status post laminectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied an increased rating for spondylosis of 
the lumbar spine (previously characterized as a low back strain 
secondary to a motor vehicle accident).

In a March 2008 rating decision, the RO assigned a temporary 
evaluation of 100 percent effective August 22, 2007 based on 
surgical treatment of the spondylosis of the lumbar spine 
necessitating convalescence, and resumed the 10 percent rating 
from November 1, 2007.  The RO also recharacterized the 
disability as spondylosis of the lumbar spine status post 
laminectomy.

In a June 2009 rating decision, the RO assigned another temporary 
total evaluation effective December 31, 2008 based on surgical 
treatment of the low back disorder necessitating convalescence, 
and resumed the 10 percent rating from March 1, 2009.

In a November 2009 rating decision, the RO denied a rating in 
excess of 10 percent for the low back disorder.

In a January 2010 rating decision, the RO increased the rating 
for the low back disorder to 20 percent effective May 17, 2008 to 
December 30, 2008, and resumed the 10 percent rating from March 
1, 2009.

Given the above procedural history, and the Veteran expressing no 
disagreement with the effective dates of the temporary total 
evaluations, the issue has been characterized as stated on the 
title page.

The Veteran was scheduled for a Board hearing in July 2010; 
however, he did not report to that hearing.  Thus, his request 
for a hearing before a member of the Board is considered 
withdrawn.  38 C.F.R. § 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a September 2009 statement, the Veteran requested that the RO 
obtain medical records from the Audie L. Murphy Memorial VA 
Medical Center (VAMC) since January 2009.  However, there is no 
indication that the RO has obtained these records.  As they may 
be pertinent to the appeal, the RO should attempt to obtain any 
treatment reports from the above facility since January 2009.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

There may also be outstanding private medical records pertinent 
to the appeal.  In a May 2005 statement, the Veteran requested 
that the RO obtain treatment reports from the University of Texas 
Health Science Center at San Antonio.  Accordingly, the RO 
submitted a request to this facility in June 2005.  However, the 
record does not reflect a reply from this facility or that 
treatment reports have been received.  Thus, the RO should make 
another attempt to obtain records from this facility.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
reports from the Audie L. Murphy Memorial 
VAMC since January 2009.

2.  The RO should also attempt to obtain any 
treatment reports from the University of 
Texas Health Science Center at San Antonio.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

